 



Exhibit 10.18
MANAGEMENT AGREEMENT
          This Management Agreement (this “Agreement”) is entered into as of
                    , 20     , by and between Fair Isaac Corporation, a Delaware
corporation (the “Company”), and ___ (“Executive”).
          WHEREAS, Executive is a key member of the management of the Company
and has heretofore devoted substantial skill and effort to the affairs of the
Company; and
          WHEREAS, it is desirable and in the best interests of the Company and
its shareholders to continue to obtain the benefits of Executive’s services and
attention to the affairs of the Company; and
          WHEREAS, it is desirable and in the best interests of the Company and
its shareholders to provide inducement for Executive (A) to remain in the
service of the Company in the event of any proposed or anticipated change in
control of the Company and (B) to remain in the service of the Company in order
to facilitate an orderly transition in the event of a change in control of the
Company, without regard to the effect such change in control may have on
Executive’s employment with the Company; and
          WHEREAS, it is desirable and in the best interests of the Company and
its shareholders that Executive be in a position to make judgments and advise
the Company with respect to proposed changes in control of the Company; and
          WHEREAS, the Executive desires to be protected in the event of certain
changes in control of the Company; and
          WHEREAS, for the reasons set forth above, the Company and Executive
desire to enter into this Agreement.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements contained herein, the Company and Executive agree as
follows:
     1. Events. No amounts or benefits shall be payable or provided for pursuant
to this Agreement unless an Event shall occur during the Term of this Agreement.
     (a) For purposes of this Agreement, an “Event” shall be deemed to have
occurred if any of the following occur:

  (i)   Any “person” (as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, or any successor statute thereto (the
“Exchange Act”)) acquires or becomes a “beneficial owner” (as defined in
Rule 13d-3 or any successor rule under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power

 



--------------------------------------------------------------------------------



 



      of the Company’s securities entitled to vote generally in the election of
directors (“Voting Securities”) then outstanding or 30% or more of the shares of
common stock of the Company (“Common Stock”) outstanding, provided, however,
that the following shall not constitute an Event pursuant to this
Section 1(a)(i):

  (A)   any acquisition or beneficial ownership by the Company or a subsidiary
of the Company;     (B)   any acquisition or beneficial ownership by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or one or more of its subsidiaries;     (C)   any acquisition or beneficial
ownership by any corporation (including without limitation an acquisition in a
transaction of the nature described in Section 1(a)(ii)) with respect to which,
immediately following such acquisition, more than 70%, respectively, of (x) the
combined voting power of the Company’s then outstanding Voting Securities and
(y) the Common Stock is then beneficially owned, directly or indirectly, by all
or substantially all of the persons who beneficially owned Voting Securities and
Common Stock, respectively, of the Company immediately prior to such acquisition
in substantially the same proportions as their ownership of such Voting
Securities and Common Stock, as the case may be, immediately prior to such
acquisition; or     (D)   any acquisition of Voting Securities or Common Stock
directly from the Company; and

      Continuing Directors shall not constitute a majority of the members of the
Board of Directors of the Company. For purposes of this Section 1(a)(i),
“Continuing Directors” shall mean: (A) individuals who, on the date hereof, are
directors of the Company, (B) individuals elected as directors of the Company
subsequent to the date hereof for whose election proxies shall have been
solicited by the Board of Directors of the Company or (C) any individual elected
or appointed by the Board of Directors of the Company to fill vacancies on the
Board of Directors of the Company caused by death or resignation (but not by
removal) or to fill newly-created directorships, provided that a “Continuing
Director” shall not include an individual whose initial assumption

-2-



--------------------------------------------------------------------------------



 



      of office occurs as a result of an actual or threatened election contest
with respect to the threatened election or removal of directors (or other actual
or threatened solicitation of proxies or consents) by or on behalf of any person
other than the Board of Directors of the Company; or

  (ii)   Consummation of a reorganization, merger or consolidation of the
Company or a statutory exchange of outstanding Voting Securities of the Company
(other than a merger or consolidation with a subsidiary of the Company), unless
immediately following such reorganization, merger, consolidation or exchange,
all or substantially all of the persons who were the beneficial owners,
respectively, of Voting Securities and Common Stock immediately prior to such
reorganization, merger, consolidation or exchange beneficially own, directly or
indirectly, more than 70% of, respectively, (x) the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the corporation resulting from such reorganization, merger,
consolidation or exchange and (y) the then outstanding shares of common stock of
the corporation resulting from such reorganization, merger, consolidation or
exchange in substantially the same proportions as their ownership, immediately
prior to such reorganization, merger, consolidation or exchange, of the Voting
Securities and Common Stock, as the case may be; or     (iii)   (x) Approval by
the shareholders of the Company of a complete liquidation or dissolution of the
Company or (y) the sale or other disposition of all or substantially all of the
assets of the Company (in one or a series of transactions), other than to a
corporation with respect to which, immediately following such sale or other
disposition, more than 70% of, respectively, (1) the combined voting power of
the then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (2) the then outstanding shares of
common stock of such corporation is then beneficially owned, directly or
indirectly, by all or substantially all of the persons who were the beneficial
owners, respectively, of the Voting Securities and Common Stock immediately
prior to such sale or other disposition in substantially the same proportions as
their ownership, immediately prior to such sale or other disposition, of the
Voting Securities and Common Stock, as the case may be; or     (iv)   A majority
of the members of the Board of Directors of the Company shall have declared that
an Event has occurred or that an

-3-



--------------------------------------------------------------------------------



 



      Event will occur upon satisfaction of specified conditions, in which case
the Event shall be deemed to occur upon satisfaction of such specified
conditions; or

  (v)   The Company enters into a letter of intent, an agreement in principle or
a definitive agreement relating to an Event described in Section 1(a)(i),
1(a)(ii) or 1(a)(iii) hereof that ultimately results in such an Event, or a
tender or exchange offer or proxy contest is commenced which ultimately results
in an Event described in Section 1(a)(i) hereof; or     (vi)   There shall be an
involuntary termination of employment of the Executive or Termination for Good
Reason (as defined in Section 4(c)), and the Executive reasonably demonstrates
that such event (x) was requested by a party other than the Board of Directors
of the Company that had previously taken other steps reasonably calculated to
result in an Event described in Section 1(a)(i), 1(a)(ii), 1(a)(iii) or 1(a)(iv)
hereof and which ultimately results in an Event described in Section 1(a)(i),
1(a)(ii), 1(a)(iii) or 1(a)(iv) hereof, or (y) otherwise arose in connection
with or in anticipation of an Event described in Section 1(a)(i), 1(a)(ii),
1(a)(iii) or 1(a)(iv) hereof that ultimately occurs.

Notwithstanding anything stated in this Section 1(a), an Event shall not be
deemed to occur with respect to Executive if (x) the acquisition or beneficial
ownership of the 30% or greater interest referred to in Section 1(a)(i) is by
Executive or by a group, acting in concert, that includes Executive or (y) a
majority of the then combined voting power of the then outstanding voting
securities (or voting equity interests) of the surviving corporation or of any
corporation (or other entity) acquiring all or substantially all of the assets
of the Company shall, immediately after a reorganization, merger, exchange,
consolidation or disposition of assets referred to in Section 1(a)(ii) or
1(a)(iii), be beneficially owned, directly or indirectly, by Executive or by a
group, acting in concert, that includes Executive.
     (b) For purposes of this Agreement, a “subsidiary” of the Company shall
mean any entity of which securities or other ownership interests having general
voting power to elect a majority of the board of directors or other persons
performing similar functions are at the time directly or indirectly owned by the
Company.
     2. Payments and Benefits. If any Event shall occur during the Term of this
Agreement, then the Executive shall be entitled to receive from the Company or
its successor (which term as used herein shall include any person acquiring all
or substantially all of the assets of the Company) a cash payment and other
benefits on the following basis (unless the Executive’s employment by the
Company is terminated voluntarily or involuntarily prior to the occurrence of
the

-4-



--------------------------------------------------------------------------------



 



earliest Event to occur (the “First Event”), in which case Executive shall be
entitled to no payment or benefits under this Section 2):
     (a) If at the time of, or at any time after, the occurrence of the First
Event and prior to the end of the Transition Period, the employment of Executive
with the Company is voluntarily or involuntarily terminated for any reason
(unless such termination is a voluntary termination by Executive other than for
Good Reason, is on account of the death or Disability of the Executive or is a
termination by the Company for Cause), subject to the limitations set forth in
Sections 2(d) and 2(e), Executive shall be entitled to the following:

  (i)   The Company shall pay Executive’s full base salary through the
Termination Date at the rate then in effect.     (ii)   The Company or its
successor, within 75 days after the Termination Date, shall make a cash payment
to Executive in an amount equal to one (1) times the sum of (A) the annual base
salary of Executive in effect immediately prior to the First Event plus (B) the
cash bonus or cash incentive compensation received by the Executive from the
Company for the fiscal year preceding the First Event.     (iii)   For a
12-month period after the Termination Date, the Company shall allow Executive to
participate in any health, disability and life insurance plan or program in
which the Executive was entitled to participate immediately prior to the First
Event as if Executive were an employee of the Company during such 12-month
period; provided, however, that in the event that Executive’s participation in
any such health, disability or life insurance plan or program of the Company is
barred, the Company, at its sole cost and expense, shall arrange to provide
Executive with benefits substantially similar to those which Executive would be
entitled to receive under such plan or program if Executive were not barred from
participation. Benefits otherwise receivable by Executive pursuant to this
section 2(a)(iii) shall be reduced to the extent comparable benefits are
received by Executive from another employer or other third party during such
12-month period, and Executive shall promptly report receipt of any such
benefits to the Company.     (iv)   Any outstanding and unvested stock options
granted to Executive shall be accelerated and become immediately exercisable by
Executive (and shall remain exercisable for the terms specified in the
applicable stock option agreements), any unvested restricted stock units granted
to Executive shall be accelerated and shares of Company stock shall be issued to
Executive or cash shall be paid to Executive, as specified in the applicable
restricted stock unit

-5-



--------------------------------------------------------------------------------



 



      agreement, and any restricted stock awarded to Executive and subject to
forfeiture shall be fully vested and shall no longer be subject to forfeiture.

     (b) The Company shall also pay to Executive all legal fees and expenses
incurred by the Executive as a result of such termination, including, but not
limited to, all such fees and expenses, if any, incurred in contesting or
disputing any such termination or in seeking to obtain or enforce any right or
benefit provided by this Agreement.
     (c) In addition to all other amounts payable to Executive under this
Section 2, Executive shall be entitled to receive all benefits payable to
Executive under any other plan or agreement relating to retirement benefits.
     (d) Executive shall not be required to mitigate the amount of any payment
or other benefit provided for in Section 2 by seeking other employment or
otherwise, nor shall the amount of any payment or other benefit provided for in
Section 2 be reduced by any compensation earned by Executive as the result of
employment by another employer after the Termination Date or otherwise, except
as specifically provided in this Agreement.
     (e) Notwithstanding any other provision of this Agreement, the Company will
not pay to Executive, and Executive will not be entitled to receive, any payment
pursuant to Section 2(a)(ii) unless and until:

  (i)   Executive executes, and there shall be effective following any statutory
period for revocation or rescission, a release that irrevocably and
unconditionally releases the Company, any company acquiring the Company or its
assets, and their past and current shareholders, directors, officers, employees
and agents from and against any and all claims, liabilities, obligations,
covenants, rights and damages of any nature whatsoever, whether known or
unknown, anticipated or unanticipated; provided, however, that the release shall
not adversely affect Executive’s rights to receive benefits to which he is
entitled under this Agreement or Executive’s rights to indemnification under
applicable law, the charter documents of the Company, any insurance policy
maintained by the Company or any written agreement between the Company and
Executive; and     (ii)   Executive executes an agreement prohibiting Executive
for a period of one (1) year following the Termination Date from soliciting,
recruiting or inducing, or attempting to solicit, recruit or induce, any
employee of the Company or of any company acquiring the Company or its assets to
terminate the employee’s employment.

-6-



--------------------------------------------------------------------------------



 



     (f) Notwithstanding any other provision of this Agreement, any payment
under this Agreement that would otherwise be treated as deferred compensation
under Section 409A of the Internal Revenue Code of 1986, as amended, shall be
delayed until the first day of the seventh month after the date of “separation
from service” (as determined under Section 409A).
     (g) The obligations of the Company under this Section 2 shall survive the
termination of this Agreement.
3. Certain Reduction of Payments by the Company.
     (a) Notwithstanding anything contained herein to the contrary, prior to the
payment of any amounts pursuant to Section 2(a) hereof, an independent national
accounting firm designated by the Company (the “Accounting Firm”) shall compute
whether there would be any “excess parachute payments” payable to Executive,
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), taking into account the total “parachute payments,” within
the meaning of Section 280G of the Code, payable to Executive by the Company or
any successor thereto under this Agreement and any other plan, agreement or
otherwise. If there would be any excess parachute payments, the Accounting Firm
will compute the net after-tax proceeds to Executive, taking into account the
excise tax imposed by Section 4999 of the Code, if (i) the payments hereunder
were reduced, but not below zero, such that the total parachute payments payable
to Executive would not exceed three (3) times the “base amount” as defined in
Section 280G of the Code, less One Dollar ($1.00), or (ii) the payments
hereunder were not reduced. If reducing the payments hereunder would result in a
greater after-tax amount to Executive, such lesser amount shall be paid to
Executive. If not reducing the payments hereunder would result in a greater
after-tax amount to Executive, such payments shall not be reduced. The
determination by the Accounting Firm shall be binding upon the Company and
Executive subject to the application of Section 3(b) hereof.
     (b) As a result of uncertainty in the application of Sections 280G of the
Code, it is possible that excess parachute payments will be paid when such
payment would result in a lesser after-tax amount to Executive; this is not the
intent hereof. In such cases, the payment of any excess parachute payments will
be void ab initio as regards any such excess. Any excess will be treated as an
overpayment by the Company to Executive. Executive will return the overpayment
to the Company, within fifteen (15) business days of any determination by the
Accounting Firm that excess parachute payments have been paid when not so
intended, with interest at an annual rate equal to the rate provided in Section
1274(d) of the Code (or 120% of such rate if the Accounting Firm determines that
such rate is necessary to avoid an excise tax under Section 4999 of the Code)
from the date Executive received the excess until it is repaid to the Company.

-7-



--------------------------------------------------------------------------------



 



     (c) All fees, costs and expenses (including, but not limited to, the cost
of retaining experts) of the Accounting Firm shall be borne by the Company and
the Company shall pay such fees, costs, and expenses as they become due. In
performing the computations required hereunder, the Accounting Firm shall assume
that taxes will be paid for state and federal purposes at the highest possible
marginal tax rates which could be applicable to Executive in the year of receipt
of the payments, unless Executive agrees otherwise.
4. Definition of Certain Additional Terms.
     (a) “Cause” shall mean, and be limited to, (i) willful and gross neglect of
duties by the Executive or (ii) an act or acts committed by the Executive
constituting a felony and substantially detrimental to the Company or its
reputation.
     (b) “Disability” shall mean Executive’s absence from his duties with the
Company on a full time basis for 180 consecutive business days, as a result of
Executive’s incapacity due to physical or mental illness, unless within 30 days
after written notice of intent to terminate is given by the Company following
such absence Executive shall have returned to the full time performance of
Executive’s duties.
     (c) “Good Reason” shall mean if, without Executive’s express written
consent, any of the following shall occur:

  (i)   the assignment to Executive of any material duties inconsistent with
Executive’s status or position with the Company, or any other action by the
Company that results in a substantial diminution in such status or position,
excluding any isolated, insubstantial, or inadvertent action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof from Executive; notwithstanding the foregoing, a change in title and/or
reporting relationship alone shall not constitute a substantial diminution in an
Executive’s status or position.     (ii)   a material reduction by the Company
in Executive’s annual base salary or target incentive in effect immediately
prior to the First Event;     (iii)   the failure by the Company to continue to
provide Executive with benefits at least as favorable in the aggregate to those
enjoyed by Executive under the Company’s pension, life insurance, medical,
health and accident, disability, deferred compensation, incentive awards,
employee stock options or savings plans in which Executive was participating at
the time of the First Event, the taking of any action by the Company that would
directly or indirectly materially

-8-



--------------------------------------------------------------------------------



 



      reduce any of such benefits or deprive Executive of any material fringe
benefit enjoyed at the time of the First Event, or the failure by the Company to
provide Executive with the number of paid vacation days to which Executive is
entitled at the time of the First Event, but excluding any failure or action by
the Company that is not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof from Executive; or     (iv)   the
Company requiring Executive to relocate to any place other than a location
within forty miles of the location at which Executive performed his primary
duties immediately prior to the First Event or, if Executive is based at the
Company’s principal executive offices, the relocation of the Company’s principal
executive offices to a location more than forty miles from its location
immediately prior to the First Event, except for required travel on the
Company’s business to an extent substantially consistent with Executive’s prior
business travel obligations;     (v)   the failure of the Company to obtain
agreement from any successor to assume and agree to perform this Agreement, as
contemplated in Section 5(b).

     (d) As used herein, other than in Section 1(a) hereof, the term “person”
shall mean an individual, partnership, corporation, estate, trust or other
entity.
     (e) “Termination Date” shall mean the date of termination of Executive’s
employment, which in the case of termination for Disability shall be the 30th
day after notice is given as required in Section 4(b).
     (f) “Transition Period” shall mean the one-year period commencing on the
date of the earliest to occur of an Event described in Section 1(a)(i),
1(a)(ii), 1(a)(iii) or 1(a)(iv) hereof (the “Commencement Date”) and ending on
the first anniversary of the Commencement Date.
5. Successors and Assigns.
     (a) This Agreement shall be binding upon and inure to the benefit of the
successors, legal representatives and assigns of the parties hereto; provided,
however, that the Executive shall not have any right to assign, pledge or
otherwise dispose of or transfer any interest in this Agreement or any payments
hereunder, whether directly or indirectly or in whole or in part, without the
written consent of the Company or its successor.
     (b) The Company will require any successor (whether direct or indirect, by
purchase of a majority of the outstanding voting stock of the Company or all or
substantially

-9-



--------------------------------------------------------------------------------



 



all of the assets of the Company, or by merger, consolidation or otherwise), by
agreement in form and substance satisfactory to Executive, to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession (other than in the case of a merger or
consolidation) shall be a breach of this Agreement and shall entitle Executive
to compensation from the Company in the same amount and on the same terms as
Executive would be entitled hereunder in the event of termination by Executive
for Good Reason, except that for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed the
Termination Date. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that is required to execute and deliver the agreement as provided for
in this Section 5(b) or that otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.
     6. Governing Law. This Agreement shall be construed in accordance with the
laws of the State of Minnesota.
     7. Notices. All notices, requests and demands given to or made pursuant to
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered or mailed by United States registered or certified mail, return
receipt requested, postage pre-paid, addressed to the last known residence
address of Executive or in the case of the Company, to its principal executive
office to the attention of each of the then directors of the Company with a copy
to its Secretary, or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt.
     8. Remedies and Claim Process. If Executive disputes any determination made
by the Company regarding Executive’s eligibility for any benefits under this
Agreement, the amount or terms of payment of any benefits under this Agreement,
or the Company’s application of any provision of this Agreement, then Executive
shall, before pursuing any other remedies that may be available to Executive,
seek to resolve such dispute by submitting a written claim notice to the
Company. The notice by Executive shall explain the specific reasons for
Executive’s claim and basis therefor. The Board of Directors shall review such
claim and the Company will notify Executive in writing of its response within
60 days of the date on which Executive’s notice of claim was given. The notice
responding to Executive’s claim will explain the specific reasons for the
decision. Executive shall submit a written claim hereunder before pursuing any
other process for resolution of such claim. This Section 8 does not otherwise
affect any rights that Executive or the Company may have in law or equity to
seek any right or benefit under this Agreement.
     9. Severability. In the event that any portion of this Agreement is held to
be invalid or unenforceable for any reason, it is hereby agreed that such
invalidity or unenforceability shall not affect the other portions of this
Agreement and that the remaining covenants, terms and conditions or portions
hereof shall remain in full force and effect.

-10-



--------------------------------------------------------------------------------



 



     10. Integration. The benefits provided to Executive under this Agreement
shall be in lieu of any other severance pay or benefits available to Executive
under any other agreement, plan or program of the Company. In the event that any
payments or benefits become payable to Executive pursuant to Section 2 of this
Agreement, then this Agreement will supersede and replace any other agreement,
plan or program applicable to Executive to the extent that such other agreement,
plan or program provides for payments or benefits to Executive arising out of
the involuntary termination of Executive’s employment or termination by
Executive for Good Reason. In addition, the acceleration of stock options and
restricted stock units, and lapsing of forfeiture provisions of restricted
stock, provided pursuant to Section 2(a)(iv) of this Agreement shall not be
subject to the provisions of Article 13 of the Company’s 1992 Long-Term
Incentive Plan (or similar successor provision or plan).
     11. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the parties. No waiver by either party hereto at any time
of any breach by the other party to this Agreement of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior to similar time.
     12. Term. This Agreement shall commence on the date of this Agreement and
shall terminate, and the Term of this Agreement shall end, on the later of
(A) December 31, 2012, provided that such period shall be automatically extended
for one year and from year to year thereafter until notice of termination is
given by the Company or Executive to the other party hereto at least 60 days
prior to December 31, 2012 or the one-year extension period then in effect, as
the case may be, or (B) if the Commencement Date occurs on or prior to
December 31, 2012 (or prior to the end of the extension year then in effect as
provided for in clause (A) hereof), the first anniversary of the Commencement
Date.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  Fair Isaac Corporation    
 
           
 
  By        
 
           
 
      [CEO’s [or other] Signature]    
 
           
 
  By        
 
           
 
      [Executive’s signature]    

-11-